Citation Nr: 0305281	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-01 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran had active service with the Philippine Scouts 
from July 1941 to March 1945 and the U.S. Army from March 
1945 to March 1946.  He was a prisoner of war from May 1942 
to July 1942.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In February 2001, the Board 
remanded this case to the RO for further evidentiary 
development and adjudication.  The case has been returned to 
the Board for further consideration.

Service connection for a nervous condition was denied in an 
April 1995 rating decision.  The veteran was notified of this 
determination and provided his appellate rights in a May 10, 
1995, letter.  No communication expressing disagreement with 
the determination was received from veteran or his 
representative within one year of notification of the 
decision.  Accordingly, the April 1995 decision became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 
20.302, 20.1103 (2002).  The veteran is now seeking service 
connection for PTSD.  This is a different claim from the 
previously decided claim of service connection for a nervous 
condition and will be decided independently of the prior 
determination.  Ephraim v. Brown, 82 F.3d 399 (Fed.Cir. 
1996).   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran likely engaged in combat and was a prisoner 
of war.  

3.  The veteran has never been diagnosed with PTSD.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.304, 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The VCAA is liberalizing and 
is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of service 
connection for PTSD as VA has complied with the notice and 
duty to assist provisions of the VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Review 
of the record reflects that the veteran was informed of the 
requirements for a grant of the benefit sought in the 
December 1999 statement of the case, the February 2001 
remand, and the August 2002 supplemental statement of the 
case.  The statement of the case and the supplemental 
statement of the case provided the veteran with a summary of 
the evidence in the record used for the determination.  
Therefore, the veteran was advised of the evidence necessary 
to substantiate his claim.  A February 2001 VA letter to the 
veteran advised him of the evidence necessary to support his 
claim and to identify such evidence so that the VA could 
assist him by obtaining it.  He was thus advised of the 
evidence that he was responsible for obtaining.  The letter 
also advised the veteran of evidence VA would obtain.  The 
veteran has received VA examinations and service records are 
contained in the claims file.  The veteran has not identified 
additional relevant evidence of probative value which has not 
already been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in service.  38 U.S.C.A. § 1110 (West 2002).  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) a link, established by medical 
evidence, between the current symptoms and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2002); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran's service records indicate he served in the 
Philippine Scouts with an artillery unit during the invasion 
by Japan in 1941 and 1942.  Since the veteran was assigned to 
a combat arms unit at the time of the Japanese invasion of 
the Philippines and was ultimately forced to surrender, he 
likely engaged in combat with the enemy.  Additionally, the 
service records show that he was interred as a prisoner of 
war from May 1942 to July 1942.  Accordingly, the veteran's 
lay account of his stressors may establish the occurrence of 
the claimed inservice stressors.  38 C.F.R. § 3.304(f) 
(2002).  

A claim for service connection for PTSD also requires that 
the condition be diagnosed.  However, an August 1989 VA 
examination report indicates there was no evidence of a 
psychiatric disorder.  A December 1994 VA mental disorders 
examination that was part of a prisoner of war protocol 
indicated there was no evidence of any mental disorder.  In 
September 1999 the veteran received another VA mental 
disorders examination where the examiner indicated the 
veteran's condition could not be fully attributable to PTSD.  
In an attempt to determine whether the veteran has PTSD, this 
case was remanded to the RO in February 2001 for further 
examination of the veteran.  

In March 2001, the veteran's wife provided an account of the 
veteran's behavior.  Additionally, the veteran has indicated 
that he has PTSD due to his wartime experience.  However, 
neither the veteran nor his wife is shown to be medical 
professionals and they are thus not competent to render 
medical diagnoses.  While the veteran may believe he has 
PTSD, he is not a medical professional and as such his 
opinion as to his diagnosis does not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The report of an August 2002 VA PTSD examination shows the 
veteran's condition was not attributable to the diagnosis of 
PTSD.  The pertinent diagnosis was cognitive age decline.  
Thus, a diagnosis of PTSD has never been established.    

The veteran likely engaged in combat and was a prisoner of 
war.  However, he has never been diagnosed with PTSD.  Such a 
diagnosis is a prerequisite for establishing service 
connection for PTSD.  In the absence of such a diagnosis, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.304, 3.326 (2002).  


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

